Citation Nr: 0814556	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associated Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records dated in April 2004 show that on a 
routine screening, the veteran tested positive for hepatitis 
C.  Tests later that month reportedly confirmed the 
diagnosis.  The risk factors identified as the causes of the 
illness were a history of multiple sexual partners, and heavy 
alcohol use.  Although none of these records reflect a view 
that this history dates to the veteran's Vietnam service 34 
years earlier, his service medical records show treatment for 
gonorrhea in Vietnam in May 1971.  In view of that, the 
veteran should be asked to provide a more precise history of 
his risk factors, and then an opinion obtained addressing the 
likelihood his hepatitis C exposure occurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The risk factors VA recognizes as associated 
with exposure to hepatitis C again should be 
provided to the veteran, and he should be asked to 
identify the time period over which he engaged in 
any such activities, or when any such risk factor 
occurred, (if at all).   

2.  Thereafter, the claims file should be forwarded 
to a medical professional knowledgeable in the 
causes and treatment of hepatitis C, for an 
opinion, with an accompanying rationale, as to 
whether it is "likely," "unlikely," or "at 
least as likely as not," the veteran acquired 
hepatitis C while in service, including in the 
context of his activity that led to his treatment 
for gonorrhea in 1971.  The claims file must be 
forwarded to this person for review in connection 
with the opinion obtained, and a notation that this 
review occurred should be included in the report 
provided.  

3.  Thereafter, the evidence should be reviewed, 
and a decision on the claim entered.  If it remains 
adverse, the veteran and his representative should 
be provided a supplemental statement of the case 
and an opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



